Title: To John Adams from François Adriaan Van der Kemp, 21 October 1820
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 21 Oct. 1820


Yesterday I was highly gratified with your affectionate Letter, and answer it directly, not to renew my thanks, as I can no more express these as lively, as I See it impossible to reciprocate these—and then you dare to ask me, if my residence at Montezillo had been tolerable—did not then my friend read my contentment—in every gesture, in every feature of my visage—then certainly my countenance must have been dull indeed—and this could not have remained Speechless, or the thought—that it was probably the last visit—must have cast a chilling gloom upon me—but the voluptuous feelings—in whom I So often indulged, without reserve, must have driven it often away—Long—my frend I felt the acute pangs of the approaching departure—and these I felt—when I left Tyng—perhap to See him no more—But I ought not to pout on my present happiness—the esteem the affection of the worthy—your high and honorable approbation, my frend! and patronage—contentment and comfort at home—without debts, without cares—I can bear the loss of appetite and increased weakness of my Sight, without murmur, and return with pleasure to my musty records, the chief causes of this evil—
I hope mrs Clarke’s child Shall have recovered, that She might endulge her ardent wishes to wait upon her grand Father—and have her Share—in contributing to your domestic happiness—you will tell mrs Quincey, that I wrote already to Prof Keimper at Leyden and Send him her worthy mother’s lineage.
Reflecting last night—on the arduous task—in which the Secretary of State is engaged—it Struck me, it was possible, that a hint might be of use—or rather—few materals—if he did not possess these, might be of Service, and this caused my Sudden answer.
I possess among the remnants of my once valuable library Joannis Marianæ Hispani e Socie. Societate Jesu—Liber de Ponderibus et mensuris Moguntia 1605—bound together  with another work the Rege et Regis institutione—If this work can be of any Service to him, and he will accept it, and if informed in what manner to convey it I Shall chearfully comply with it. He, I presume, is acquainted with Arbuthnot on the coins weights and measures of the ancients—and Cumberland on the weights and measures of the ancient Jews, dedic. to mr Pepys London 1686—by Le Clercq Bibl. Univers Tom v p 149 Gebl. anc. & mod Tom xxxiii p. 308—mr. Serrand examined this treatise in a treatise Oxford 1688—If you think this communication deserve any notice, J. Q—I expect Shall receive it—, and I be informed of the result. Remember me to your family and believe me / Your obliged Frend;


Fr. Adr vanderkemp




